Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status:
	Claims 10, 12, 20, 23 and 24 have been cancelled.
	Claims 1-9, 11, 13-19, 21, 22 and 25 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/26/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-7, 9, 13, 14, 21, 22 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Utoguchi et al. (Pharmaceutical Research 1998;15(6):870-876) as evidenced by Watanabe et al. (J. Pharmacobio-Dyn. 1986;9:526-531) and Nagamatsu et al. (JPH07145053A 1995; 6 pages) and WITEPSOL® Fatty bases for suppositories [online] retrieved on 7/7/21 from: https://www.pharmacompass.com/pAssets/pdf/edqm/application/witepsol.pdf; 25 pages) and Buffers (Calbiochem® [online] retrieved on 7/7/21 from: https://www.med.unc.edu/pharm/sondeklab/wp-content/uploads/sites/868/2018/10/buffers_calbiochem.pdf; 33 pages). 
With regard to instant claim 1, Utoguchi et al. disclose suppositories containing nitric oxide releasing active pharmaceutical ingredient and a suppository base Witepsol H-15 (Abstract; page 871, preparation of suppositories).
With regard to instant claim 2, Utoguchi et al. disclose that 4 mg of nitric oxide releasing SNAP was in the suppository (Table 1).  Utoguchi et al. cite Watanabe et al. for the hollow type suppository (page 871, preparation of suppositories). In looking to Watanabe et al., the weight of the hollow suppository is about 2 g (Figure 1).  Therefore, amount of NO releasing pharmaceutical ingredient in the hollow suppository is about: 0.004 g/2 g X 100 = 0.2%.
With regard to instant claim 4, as calculated above, the suppository base of Utoguchi et al. makes up the difference in weight and is within about 0.01% to about 99.91%. 
With regard to instant claims 5 and 6, Applicant is using “and/or” thus placing the components in the alternative. As evidenced by Nagamatsu et al., Witepsol H-15 is a 
With regard to instant claims 7 and 9, Utoguchi et al. disclose using citrate buffer at pH 3.0 (page 871, preparation of suppositories). As evidenced by Buffers, to make a citrate buffer at pH 3.0, the artisan needs 46.5 ml of 0.1 M citric acid (19.21 g/l) and 3.5 ml of 0.1 M sodium citrate dihydrate (29.4 g/l) diluted to 100 ml. Since the Watanabe et al. shows that the inner volume taken up by the aqueous solution is 0.5 cm3 (Figure 1), which is equivalent to 0.5 ml, then there will be about 5 mg of citrate buffer components in the hollow space. Then the amount of buffering agent is 0.005 g/2 g X 100 = 0.25% and within the instantly claimed range.
With regard to instant claims 13 and 14, water is the solvent and fills the hollow space which means that since the density of water is about 1 g/ml, and the suppository base + water in a 0.5 cm3 volume would be about 2.5 g, then there is about 0.5 g/2.5 g X 100 = about 20% water by weight of the suppository.
With regard to instant claims 21 and 22, it is the Examiner’s position that the instantly claimed functional language is inherent in the nitric oxide releasing suppository of Utoguchi et al. Where the claimed and prior art products are identical or substantially identical the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the In re Best, 562 F.2d 1252, 1255 (CCPA 1977). See MPEP 2112(V).
With regard to instant claim 25, “vaginal suppository” is merely an intended use of the suppository and inherent in the suppository of Utoguchi et al. An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


s 1-9, 11, 13-19, 21, 22 and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Schoenfisch et al. (US 20090214618) and Loftsson, T. (WO 2013035113) and Friend, D.R. (US 20160030569) and Ansel et al. (Pharmaceutical Dosage Forms and Drug Delivery Systems 7th Edition 1999; pages 279, 282 and 283; 4 pages total) and Santos et al. (WO 2012041966). 
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims, for example:

    PNG
    media_image1.png
    206
    968
    media_image1.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
	With regard to instant claim 1, 5, 6 and 19, Schoenfisch et al. teach a nitric oxide donor compound in a co-condensed silica network and a pharmaceutically acceptable carrier (claim 62) where the co-condensed silica network is TEOS [0250, 0253, 0362] or MAP3 [0382] containing NO-releasing diazeniumdiolates ([0379-0380], Figure 5). Schoenfisch et al. direct the artisan to formulate the compounds in rectal suppository compositions with conventional suppository bases such as cocoa butter, also known as Thus the concept of putting NO-releasing diazeniumdiolates in a co-condensed silica network in a suppository is already established in the art.
With regard to instant claims 21 and 22, it is the Examiner’s position that the instantly claimed functional language is inherent in the nitric oxide releasing suppository of Schoenfisch et al. Where the claimed and prior art products are identical or substantially identical the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO' s inability to manufacture products or to obtain and compare prior art products. In re Best, 562 F.2d 1252, 1255 (CCPA 1977). See MPEP 2112(V).
With regard to instant claim 25, “vaginal suppository” is merely an intended use of the suppository and inherent in the suppository of Schoenfisch et al. An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).
With regard to instant claims 1, 2, 5 and 25, Loftsson teaches suppositories for rectal or vaginal administration (claim 1) where the fatty acid active ingredient is present in the range of from about 5-75% by weight (page 8, lines 10-22). Loftsson teaches that suppositories are well known in the art and it is common to formulate suppositories with a fat base like cocoa butter which is mixture of triglycerides of saturated and 
With regard to instant claim 11, Loftsson teaches that preservatives are added at about 0.1-0.5% by weight (page 9, lines 23 through page 10, line 5).
With regard to instant claim 15, Loftsson teaches that a lubricant can be added in an amount of about 1-5 wt% (page 7, lines 29-31). 
With regard to instant claims 1, 13-17 and 25, Friend teach a pharmaceutical suppository formulation (claim 10) comprising a 1.0% to about 10% w/w lubricant such as mineral oil, magnesium stearate, stearic acid, vegetable oil, sodium benzoate and PEG4000 (claims 2 and 3) and about 0.01% to about 2.0% preservatives (claim 6) as well as about 0.1% to about 10% w/w of humectants such as glycerin and propylene glycol [0049], which may also be solvents as instantly claimed, and are buffered to a pH to prevent irritation of the mucosa of the rectum or vagina [0043]. 
With regard to instant claim 18, Ansel et al. teach the artisan to add solidifying agents like hard waxes to prepare a solid cocoa butter suppository but not to add excessive hard wax because they may prevent the melting of the base after the 
With regard to instant claim 5, Santos et al. teach vaginal ovules (suppositories) (Abstract) comprising a fatty base is selected from triglyceride, monoglyceride and diglyceride esters of C8 - C20 fatty acids and the mixtures thereof. Non-limitative examples of these fatty acids include capric acid, caprylic acid, eicosenoic acid, stearic acid, lauric acid, myristic acid, oleic acid, palmitic acid, ricinoleic acid and their derivatives. Many of these conveniently formulated fatty bases, which are prepared from their natural sources (coconut oil, palm oil and the like) and optionally mixed with various additives in order to adapt them to different uses, are commercially available. Non-limitative examples of trade names for fatty bases are Suppocire ®, Ovucire®, Japocire ®, Witepsol ®, Massa estarinum®, Wecobee ® and Novata®. It is also possible to substitute fatty bases with water-soluble bases or mix fatty bases with water soluble bases. Non-limitative examples of water-soluble bases, which are useful in the present invention, include among others polyethylene glycols and glycerolated glycerin bases (page 3, lines 22-35).
	
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Schoenfisch et al. is that Schoenfisch et al. do not expressly teach in a single embodiment a suppository comprising a nitric oxide releasing active pharmaceutical ingredient and a suppository base where the nitric oxide-releasing active pharmaceutical ingredient is present in an 
2. The difference between the instant application and Schoenfisch et al. is that Schoenfisch et al. do not expressly teach adding about 0.1% to about 30% buffering agent or at least two buffering agents where the buffering agent comprises potassium phosphate monobasic, phosphoric acid, citric acid, acetic acid, lactic acid, boric acid, succinic acid, malic acid, sodium citrate dihydrate, and any combination thereof; adding about 0.1% to about 2% by weight of a preservative; adding a solvent in an amount of about 0.1% to about 99% by weight where the solvent comprises acetone, methyl alcohol, ethanol, isopropanol, butyl alcohol, ethyl acetate, dimethyl isosorbide, propylene glycol, glycerin, ethylene glycol, polyethylene glycol, diethylene glycol monoethyl ether, water and mixtures thereof; a lubricant in an amount of about 1% to about 10% by where the lubricant comprises magnesium stearate, calcium stearate, zinc stearate, hydrogenated vegetable oils, sterotex, polyoxyethylene monostearate, talc, polyethyleneglycol, sodium benzoate, sodium lauryl sulfate, magnesium lauryl sulfate, and mineral oil, or combinations thereof; or mineral oil in an amount of about 1% to about 20% by weight. 
 This deficiency in Schoenfisch et al. is cured by the teachings of Loftsson and Friend.

	
Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 


Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the suppository of Schoenfisch et al. in a single embodiment comprising a nitric oxide releasing active pharmaceutical ingredient and a suppository base where the nitric oxide-releasing active pharmaceutical ingredient is present in an amount of about 0.1 % to about 70% by weight of the suppository and releases nitric oxide in an amount of about 0.01% to about 10% by weight of the suppository, as measured by real time in vitro release testing and the suppository base is present in an amount of about 0.01 % to about 99.91% by weight of the suppository and produce the instant invention.
Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 809 (Fed. Cir. 1989) From MPEP 2144.05 (II) (A): “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)…see also Peterson, 315 F.3d at 1330, 65 USPQ2d 
2. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the suppository of Schoenfisch et al. with about 0.1% to about 30% buffering agent or at least two buffering agents where the buffering agent comprises potassium phosphate monobasic, phosphoric acid, citric acid, acetic acid, lactic acid, boric acid, succinic acid, malic acid, sodium citrate dihydrate, and any combination thereof; adding about 0.1% to about 2% by weight of a preservative; adding a solvent in an amount of about 0.1% to about 99% by weight where the solvent comprises acetone, methyl alcohol, ethanol, isopropanol, butyl alcohol, ethyl acetate, dimethyl isosorbide, propylene glycol, glycerin, ethylene glycol, polyethylene glycol, diethylene glycol monoethyl ether, water and mixtures thereof; a lubricant in an amount of about 1% to about 10% by where the lubricant comprises magnesium stearate, calcium stearate, zinc stearate, hydrogenated vegetable oils, sterotex, polyoxyethylene monostearate, talc, polyethyleneglycol, sodium benzoate, sodium lauryl sulfate, magnesium lauryl sulfate, and mineral oil, or combinations thereof; mineral oil in an amount of about 1% to about 20% by weight, as suggested by Loftsson and Friend, and produce the instant invention. 

While it is noted that Schoenfisch et al. is silent on adding about 0.1% to about 2% by weight of a preservative; adding a solvent in an amount of about 0.1% to about 99% by weight where the solvent comprises acetone, methyl alcohol, ethanol, isopropanol, butyl alcohol, ethyl acetate, dimethyl isosorbide, propylene glycol, glycerin, ethylene glycol, polyethylene glycol, diethylene glycol monoethyl ether, water and mixtures thereof; a lubricant in an amount of about 1% to about 10% by where the lubricant comprises magnesium stearate, calcium stearate, zinc stearate, hydrogenated vegetable oils, sterotex, polyoxyethylene monostearate, talc, polyethyleneglycol, sodium benzoate, sodium lauryl sulfate, magnesium lauryl sulfate, and mineral oil, or In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). The artisan would desire adding lubricants such that the suppository will not stick to the suppository mold. The artisan would desire adding preservatives to prevent spoilage of the suppository base prone to spoilage. The artisan would desire adding a solvent/humectant to assist in making a homogeneous suppository mixture and/or optimize the softness/hardness of the suppository. The choice of a known lubricant and solvent such as those instantly claimed is merely judicious selection of known readily available lubricants and solvents by the ordinary artisan with a reasonable expectation of success. 
3. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the suppository of Schoenfisch et al. with the suppository bases of instant claim 5 and hard waxes in an amount of about 1% to about 
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. Schoenfisch et al. teach making a suppository out of cocoa butter [0320] and Ansel et al. teach that cocoa butter may not harden after molding in which case a solidifying agent such as about 4% beeswax or about 20% cetyl esters wax can be employed to solidify the cocoa base but not in an excessive amount to prevent melting of the base after insertion into the body (page 283, lower left column of Ansel et al.). Accordingly, the ordinary artisan would optimize the cocoa butter suppository of Schoenfisch et al. with about 1-20% by weight of a hard wax with a reasonable expectation of success. The artisan may also optimize the amount of hard wax to increase the softening time as taught by Loftsson (page 7, lines 25-28) which would provide a means to control the drug delivery with a reasonable expectation of success.
With regard to the hydrophobic and hydrophilic bases of instant claim 5, it is noted that theobroma oil is just another term for cocoa butter, which is suggested by Schoenfisch et al., and Loftsson renders obvious both fatty bases including cocoa butter (hydrophobic) as well as water soluble/miscible bases including polyethylene glycols, glycerol and gelatin (hydrophilic) (page 6, lines 6-11; page 7, lines 4-28). Furthermore, Santos et al. guide the artisan to fatty bases where the fatty base is selected from triglyceride, monoglyceride and diglyceride esters of Cs - C20 fatty acids and the mixtures thereof. Non-limitative examples of these fatty acids include capric acid, caprylic acid, eicosenoic acid, stearic acid, lauric acid, myristic acid, oleic acid, palmitic KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007). Moreover, “Where two known alternatives are interchangeable for a desired function, an express suggestion to substitute one for the other is not needed to render a substitution obvious." In re Fout, 675 F.2d 297, 301 (CCPA 1982). As a result, having a base of triglyceride, monoglyceride and diglyceride esters of C8 - C20 fatty acids and the mixtures thereof, gelatin, polyethylene glycol (PEG), and/or glycerolated glycerin is obvious in view of the combined references. 
Accordingly, the undisputed facts in this case, including the state of the prior art, the simplicity and availability of the components making up the claimed invention and an explicit need in the prior art for nitric oxide releasing suppository formulations as suggested by the combined references compel a conclusion of obviousness as to the subject matter of each of the asserted claims especially when a text search of the instant specification does not find anything characterized as surprising, unexpected or synergistic by Applicants. 
This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509.  The examiner can normally be reached on M-F 7-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERNST V ARNOLD/Primary Examiner, Art Unit 1613